DETAILED ACTION
Status of the Claims
	Claims 2, 4, 11-13 and 15 are cancelled. Claims 17-18 are new. Claims 1, 3, 5-10, 14 and 16-18 are pending in this application. Claims 1, 3, 5-10, 14 and 16-18 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/EP2017/080726 filed on 11/28/2017, which claims priority from the foreign application GB1620095.8 filed on 11/28/2016.
Rejections Withdrawn
	The rejection under 112(b) for claim 16 is withdrawn per applicant’s amendment of correcting the insufficient antecedent basis issue regarding the “caffeine” limitation. 
	The rejection under 112(d) for claims 15-16 is withdrawn per applicant’s cancellation of claim 15 and amendment of claim 16.
	The rejection under USC 102 for claims 1-10 over Bachmann is withdrawn per applicant’s amendment of claim 1 by adding new limitations (while excluding potassium bromide as a source) that are not anticipated by Bachmann. 
The rejection under USC 102 for claims 1-4 and 7-10 over Kurita is withdrawn per applicant’s amendment of claim 1 by adding new limitations (while excluding bromperidol as a source) that are not anticipated by Kurita.
The rejections under USC 102 for claims 1, 3, 5-10 and 17-18 over Cheong, under 103 for claims 1 and 14 over Cheong and Almedia, and under 103 for claims 1 and 16 over Cheong and Shorvon are withdrawn per applicant’s amendment of adding “wherein the co-administering step does not comprise 
New Rejections - As necessitated by Applicant’s amendments
Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-10, 14 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claims 1 and 17, the applicant a new limitation “wherein the co-administering step does not comprise aminoguanidine” (in claim 1) and “wherein administering step does not comprise aminoguanidine” (in claim 17). The specification of the instant application does not teach “aminoguanidine”. New or amended claims which introduce elements or limitations that are not 
Claims 3, 5-10, 14 and 16 are rejected for being ultimately dependent on claim 1. 
Claim 18 is rejected for being ultimately dependent on claim 17. 
For the purposes of compact prosecution, a new USC 103 rejection over of Bachmann, Almeida and Shorvon is provided below that teaches a composition that does not include aminoguanidine in the composition, and thus, addressing the new limitation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 1, 3, 5-10, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bachmann et al (Psychopharmacological treatment in children and adolescents with autism spectrum disorders in Germany, Research in Developmental Disabilities 34 (2013) 2551–2563), Almeida et al (Combined effect of bumetanide, bromide, and GABAergic agonists: An alternative treatment for intractable seizures, Epilepsy & Behavior 20 (2011) 148–150) and Shorvon (Drug treatment of epilepsy in the century of the ILAE: The first 50 years, 1909-1958, Epilepsia, 50(Suppl. 3):69-92, 2009).
Regarding claims 1 and 5-6, Bachmann teaches administering potassium bromide to treat autism spectrum disorder (table 3). 
Regarding claims 3 and 17-18, since Bachmann teaches administering potassium bromide to treat autism spectrum disorder (table 3), under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (MPEP 2112.02 I). Thus, Bachmann teaches administering a source of bromide to alleviate one or more symptoms associated with ASD. Additionally, Bachmann recites that “core features of ASD are social interaction deficits, impaired communication and language skills and stereotyped or repetitive behaviors and interests; about 50% of ASD patients have mild up to severe intellectual disabilities” (page 2552) therefore, the bromide treatment recited is for alleviating symptoms such as reduced social interaction, absence of interest in others, preference to remain alone, repetitive behaviors and delays in social and learning skills.

Regarding claim 9, Bachmann also cites anxiety disorders to be seen in ASD patients (page 2552), thus, the bromide teachings provided by Bachmann also teaches relieving anxiety associated ASD as it provides for the same treatment of ASD patients with a bromide compound.
Regarding claim 10, Bachmann teaches the composition to be administered to children which is a group that includes males and females. 
Regarding claims 1, 5-6 and 17-18, Bachmann doesn’t specifically teach sodium bromide. Regarding claims 1, 14 and 16, Bachmann doesn’t teach “a second pharmaceutically active agent” such as caffeine or bumetanide. 
Regarding claims 1, 5-6 and 17-18, Almeida teaches sodium bromide (NaBr) (page 149, left column) as a bromide source. 
Regarding claim 14, Almeida teaches treating patients with a combination of bumetanide and bromide for a brain disorder (page 1, para 1). Almeida also teaches that bumetanide is used to teach autism (page 2, right column). 
Regarding claim 16, Shorvon teaches that caffeine is “widely recommended to counteract the sedative effects of the barbiturate, bromide, and hydantoin drugs, and both were included in many proprietary combination tablets” (page 78, right column), thus teaching using caffeine and bromide together.
It would have been also obvious to one in the art to combine the teachings of Bachmann, Almeida and Shorvon to produce the instant application invention. Almeida provides sodium bromide as a source to be used to consistently block nonsynaptic epileptiform activity (page 149, left column). Almeida also provides a superior method of treatment using bromide and by also using bumetanide. .

Response to Arguments
Applicant argues the following regarding the USC 103 rejections over Cheong:

    PNG
    media_image1.png
    491
    536
    media_image1.png
    Greyscale

This argument is acknowledged but is not found persuasive. As explained above, the new amendment regarding the negative limitation of “aminoguanidine” is new matter and rejected under 112a. Regardless, the examiner addressed this limitation in the new 103 rejection over Bachmann, Almeida and Shorvon above. 

Conclusion
	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662.  The examiner can normally be reached on 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./             Examiner, Art Unit 1613                                                                                                                                                                                           
/MARK V STEVENS/               Primary Examiner, Art Unit 1613